SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Defendant-appellant Yu Xin Yang was convicted after a jury trial of fraud in obtaining immigration documents, 18 U.S.C. §§ 2, 1546(a), and of conspiring to defraud the United States, 18 U.S.C. § 371. Yang now appeals her conviction on the ground that the evidence at trial was insufficient to support the verdict. Our review of the record, however, reveals that there was ample evidence to support the jury verdict. At trial, an INS undercover agent testified that Yang’s codefendant implicated her in the codefendant’s immigration document fraud scheme on several occasions. The agent further testified that he observed Yang at a meeting at which the agent, Yang, and other defendants discussed the fraudulent documents, and that Yang looked on as documents were forged and arranged with the agent to have more documents forged in the future. Moreover, Yang subsequently confessed to receiving payment from individuals seeking immigration documents. In sum, the evidence was sufficient to support the jury verdict, and the judgment of the district court is affirmed.